Citation Nr: 0510786	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  95-31 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to December 29, 1989, 
for service connection for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1960 to August 1964, 
from April 1967 to March 1969, and from July 1969 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran subsequently moved to Arkansas 
and his file was transferred to the North Little Rock RO.  

The Board issued a decision in this case in May 2000, denying 
the veteran's claim.  the veteran appealed the Board's 
decision to United States Court of Appeals for Veterans 
Claims (Court) which, in a September 2002 Order, vacated the 
Board's decision and remanded the case for further action.  

The Board Remanded the case to the RO in August 2003.  The RO 
completed the action requested by the Board and, in addition, 
conducted a personal hearing before a Hearing Officer at the 
RO in September 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the file discloses allegations that have recently 
been advanced by the veteran's attorney that are pertinent to 
the veteran's claim and that have not yet been considered by 
the RO.  Because those allegations involve completely 
different legal considerations than have previously been 
adjudicated, it would be prejudicial to the veteran for the 
Board to consider the arguments in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Specifically, the veteran's attorney has advanced a number of 
allegations of clear and unmistakable error (CUE) in the 
March 1971 and September 1973 rating decisions that denied 
service connection for a nervous condition.  See, in 
particular, the attorney's August 5, 2003, letter to the 
Board.  In addition, in that same letter and in the 
appellant's July 2001 Brief to the Court, the attorney 
advanced the argument that the rating decisions contained 
"grave procedural error," vitiating the finality of those 
decisions, citing Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), and Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  
It should be noted that it was the veteran's Hayre arguments 
in the July 2001 Brief that formed the basis for the Court's 
August 2003 vacatur and remand of the Board's May 2000 
decision.  Finally, in the August 2003 letter and at the 
September 2004 personal hearing, it was alleged that the 
doctrine of "equitable tolling" should act to render both 
rating decisions non-final.  A finding in the veteran's favor 
regarding any one of the asserted allegations would likely 
necessitate assignment of an earlier effective date for the 
grant of service connection for the veteran's psychiatric 
disability.  

The December 2004 supplemental statement of the case issued 
by the RO following the September 2004 hearing essentially 
addressed only the equitable tolling argument.  The RO has 
not specifically considered whether either the March 1971 
rating decision or the September 1973 rating decision 
contained CUE or whether either decision contained "grave 
procedural error," vitiating the finality of the decision.  
As stated previously, it would be prejudicial to the veteran 
for the Board to consider those allegations in the first 
instance.  

Therefore, regrettably, this case must again be REMANDED for 
the following additional action:  

The RO should consider the arguments 
concerning CUE and "grave procedural 
error" in the March 1971 and September 
1973 rating decisions advanced by the 
veteran and his attorney, as set forth 
above.  If action taken remains adverse 
to the veteran, he and his attorney 
should be furnished with a supplemental 
statement of the case that includes all 
pertinent law and regulations and they 
should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



